DETAILED ACTION
	Claims 1-19 are pending and under examination in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a, “step of feeding a suspension liquid”. The claim term “feeding” lacks a specific definition in the instant specification and it is therefore unclear what is meant by “feeding a suspension liquid”. While read in light of the specification, claims cannot be read to include limitations imported from the specification and are therefore interpreted according to the broadest reasonable interpretation of the recited elements/steps of the claim. The term, “feed” is interpreted consistent with the Oxford English Dictionary as meaning, “to give food to; to supply with food; to provide food for… to supply with nourishment; to nourish, cause to grow, support, sustain” ("feed, v." OED Online. Oxford University Press, September 2022. Web. 30 November 2022. Retrieved from the internet: < https://www.oed.com/view/Entry/68963?rskey=EUsNnH&result=5#>). Therefore, under the broadest reasonable interpretation of the term, “feed,” as supplying/providing food or nutrients, it is unclear from the claim language what it being supplied/provided to the suspension liquid. Further, while the claim recites feeding an inducing factor to a trap adapted to trap the target cell contained in the suspension liquid fed in the suspension liquid feeding step, the claim does not state that the suspension liquid has been introduced to the trap, thus it is unclear when/how the target cell has been introduced into the trap. The establishing step of claim 1 is also unclear because it refers to the target cell being in the trap but fails to provide when/how it got there. Therefore, claim 1 is indefinite because it is unclear from the claim language what is being fed to the suspension liquid, and when/how the target cell is introduced to the trap.
Claim 1 recites a, “step of establishing an iPS cell by introducing the inducing factor…into the cell.” It is unclear whether the claim term, “establishing,” is an active step or merely a passive step that occurs by performing the active step of, “feeding an inducing factor”. Further, it is unclear whether the step of, “feeding an inducing factor to a trap,” occurs before, or at the same time as the step of, “establishing an IPS cell”. Claim 1 is, therefore, indefinite because the metes and bounds of the claim would not be clear to a person having ordinary skill in the art.
Claim 9 recites a, “step of cultivating the IPS cell…received from an establisher.” It is unclear whether the establisher and the trap are separate structures because the language of claim 1 appears to state that both the establishing and inducing factor feeding step occur in the trap whereas the language of claim 9 appears to claim an establisher as a separate structure from the trap. Claim 9 is, therefore, indefinite because the metes and bounds of the claim would not be clear to a person having ordinary skill in the art.
Claim 10 recites, “a cultivator.” It is unclear what structure this term refers to as no definition is given in the specification to define it. The specification provides examples of what a cultivator could be but gives no specific definition of the term. Claim 10 is, therefore, indefinite because the metes and bounds of the claim would not be clear to a person having ordinary skill in the art.
Claims 2-12 are rejected for their dependency on instant claim 1. Claim 10 is further rejected for its dependency on claim 9. For the purpose of compact prosecution, claim 1 is interpreted as a method of using the apparatus described in the specification where the establisher and trap are described as separate structures and the establishing step occurs after the inducing factor introduction step (FIG. 1, FIG. 2).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	The claims encompass both a method of making induced pluripotent stem cells (iPSCs) and an apparatus for performing the method. The method claims broadly encompass a method of making iPSCs from any starting cell suspension (any liquid of any viscosity (thin, chunky, viscous) containing a cell-including tissue homogenates, colony suspension, blood, saliva, seawater- containing any type of target cell (eukaryotic, prokaryotic, archaea, mammalian, insect, non-pluripotent, pluripotent) by introducing any inducing factor to the suspension for any length of time and introducing the inducing factor into the target cell by any means. The apparatus claims broadly encompass an apparatus for establishment of an iPSC comprising, “a suspension liquid feeder…a trap…an inducing factor feeder…and an establisher,” wherein the suspension liquid feeder is adapted by any structure (needle, pipette, straw, bucket) to feed a suspension liquid to any location, the trap is adapted by any structure ((coffee filter, membrane, cell strainer) contained in (a plastic box, glass beaker, metal sphere) to trap any target cell of any size, the inducing factor feeder is adapted by any structure (needle, pipette, straw, cup) to feed any inducing factor to the trap, and the establisher is adapted by any structure to establish an iPSC by introducing any inducing factor into any cell by any means. In both the method and the apparatus claims, the broadest reasonable interpretation of a target cell is any cell from any organism (multicellular or single cellular) of any size (Mycoplasma Galliceptum (0.0001mm), human T cell (0.001mm), E. coli cell (0.0002mm)). Therefore, both the method and the apparatus broadly encompass any liquid containing any cell.
	The specification does not provide sufficient guidance for predictably determining whether an iPSC can be established by introducing any inducing factor in any form to a suspension of any cell from any organism in any liquid for any length of time nor does the specification provide sufficient guidance for predictably determining whether an iPSC can be produced with the use of the apparatus as claimed. The specification in a preferred embodiment provides that the apparatus includes a suspension liquid feeder, an inducing factor feeder, a trap, an establisher, a wash liquid feeder, a waste liquid feeder, a cultivator, and a culture medium feeder connected by flow channels, wherein flow through the flow channels is directed by valves that are present between each element (FIG. 1). The specification describes the inducing factors of Oct family genes, Klf family genes, and Myc family genes, “as concrete examples,” and describes that the inducing factors are contained in a culture medium (specification, page 5, lines 15-27). The specification does not provide a working example of producing an iPSC from a starting cell with the use of the apparatus. The only example presented provides blood as the starting suspension liquid that is pushed through the trap after valve switching (FIG. 3). Valves are then switched again and wash liquid is pushed through the trap to the waste container (FIG. 4). Valve switching again occurs and the inducing factor-containing culture medium is pushed in the opposite direction through the trap to push the target cells into the establisher (Fig. 5). It is noted that, as described, both the target cells and anything larger than the target cells would be pushed to the establisher in this embodiment. There is an alternative embodiment described in the specification that encompasses two meshes wherein the target cell is separated from anything larger than the target cell. However, the specification fails to state which embodiment (single or double mesh) was used in the presented example or what cell from the blood sample is the target cell of the example. Further, the specification fails to describe which embodiment of the establisher and trap elements is employed in the example (establisher and trap separate or in one element). Further, it is noted that the specification fails to describe how exactly the target cells are extracted from the space in between the meshes of the two-mesh system and moved to the establisher. Valve switching again occurs and any iPSCs “established” are pushed out of the establisher and into the cultivator (FIG. 6). However, there is no data to support that iPSCs were made as the result of the example described. The specification fails to describe which cells are the target cells (hematopoietic stem cells, mixed population, lymphocytes), how long the cells are exposed to the inducing factor in order to produce iPSCs in the establisher, what form (Integrative, Non-integrative, DNA, RNA, Protein) of which inducing factor (Oct4, Klf3/4, c-Myc, or any combination of these) is sufficient to produce iPSCs in the manner described, and fails to provide any data to support that an iPSC can actually be made in the manner described with the use of the apparatus as described. The only supporting data provided in the specification is a representative plot produced by performing flow cytometry on blood samples separated using different filtration methods including, “the trap… according to the embodiment,” during density-gradient centrifugation (FIG. 7). The specification fails to describe which embodiment of the trap was used, what cell population from the density gradient was selected for sorting, what pore sizes were employed by the mesh of the trap, or what types of cells were actually isolated in this experiment. Further, from the data, there appear to be two distinct populations of cells that were isolated and the scatter profile appears different from the comparative examples with no explanation of what this difference actually is (what cell types comprise the populations of each comparative example and “the embodiment”). Therefore, the flow cytometry data does not provide any information about what the cells actually are. It is noted that the specification must teach those of skill in the art how to make and how to use the invention as broadly claimed.   In re Goodman, 29 USPQ2d at 2013 (Fed. Cir. 1994), citing In re Vaeck, 20 USPQ2d at 1445 (Fed. Cir. 1991). The case law teaches (Ex parte Forman, 230 USPQ 546,547 (BPAI 1986)) that “the disclosure of a patent application must enable practice of the invention claimed without undue experimentation”, wherein factors involved in the determination of undue experimentation were deemed to include “the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims.” Further, “case law requires that the disclosure of an application shall inform those skilled in the art how to use applicant's alleged discovery, not to find out how to use it for themselves.” In re Gardner 166 USPQ 138 (CCPA) 1970. Furthermore, the Federal Circuit has stated that:
a specification need not disclose what is well known in the art.  See, e.g., Hybritech Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1385, 231 USPQ 81, 94 (Fed. Cir. 1986).  However, that general, oft-repeated statement is merely a rule of supplementation, not a substitute for a basic enabling disclosure.  It means that the omission of minor details does not cause a specification to fail to meet the enablement requirement.  However, when there is no disclosure of any specific starting material or of any of the conditions under which a process can be carried out, undue experimentation is required; there is a failure to meet the enablement requirement that cannot be rectified by asserting that all the disclosure related to the process is within the skill of the art.  It is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement.

Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1005 (CAFC 1997).
Therefore, the statement that the present inventor confirmed, “the use of the IPS cell establishment apparatus 1 enabled the successful establishment of IPS cells having morphometric characteristics and a proliferating ability,” is insufficient to provide an enabling specification for the method and apparatus claimed as it does not supplant the need for specific guidance in the specification sufficient for predictably determining whether iPSCs can be established by introducing any inducing factor in any form to a suspension of any cell type from any organism in any liquid for any length of time with the use of the apparatus as claimed.
	At the time of filing, it was known that methods for the generation of iPSCs vary from one another depending on the starting cell type, the reprogramming cocktail, the culture conditions, and the method of reprogramming factor delivery (González, F., Boué, S., & Belmonte, J. C. I. (2011). Methods for making induced pluripotent stem cells: reprogramming a la carte. Nature Reviews Genetics, 12(4), 231-242.) (hereafter referred to as the Gonzalez reference). Gonzalez teaches that reprogramming requires the delivery of certain factors into a specific cell type for a period of time which varies depending on cell type, species, and delivery method (Gonzalez, page 232, “The donor cell type” subheading, first paragraph). Gonzalez goes on to teach that 8-12 days are required to reprogram mouse embryonic fibroblasts, whereas the same process takes 20-25 days for human foreskin fibroblasts (Gonzalez, page 232, “The donor cell type” subheading, first paragraph). Further, Gonzalez teaches that human primary keratinocytes transduced with Oct4, SOX2, Klf3/4, and c-Myc (OSKM) reprogram 100 times more efficiently and twofold faster than human fibroblasts under the same conditions (Gonzalez, page 232, “The donor cell type” subheading, first paragraph). Gonzalez also teaches that endogenous levels of reprogramming factors differ between cell types which further complicates reprogramming factor requirements between cell types as evidenced by the lack of a need for SOX2 when reprogramming neural progenitor cells (Gonzalez, page 232, “The donor cell type” subheading, second paragraph). Gonzalez also teaches that the differentiation status of a starting cell type further complicates reprogramming method efficiency as evidenced by the increased efficiency of reprogramming hematopoietic stem cells as opposed to terminally differentiated B and T cells (Gonzalez, page 232, “The donor cell type” subheading, third paragraph). Gonzalez also teaches the importance of reprogramming factor selection in an iPSC generation method as evidenced by the findings that (1) mouse B cells transduced with OSKM and NANOG produce iPSCs twice as fast as when transduced with OSKM alone, (2) when SALL4 is co-expressed with OSK in human fibroblasts they result in ten times more iPSC colonies than when OSK are expressed alone, and (3) co-expression of telomerase reverse transcriptase (TERT) and SV40 large T antigen (SV40LT) alongside OSKM increases the appearance of iPSCs (Gonzalez, page 233, “The reprogramming cocktail” subheading, first and second paragraphs). Gonzalez also teaches that the culture conditions that effectively result in iPSCs vary by cell type as evidenced by the increased efficiency of iPSC generation in hypoxic conditions, the use of conditioned medium to replace the need for c-Myc, and the use of serum-free medium to obtain iPSCs at an earlier time point (Gonzalez, page 234, “The culture conditions” subheading, first paragraph). Gonzalez also teaches both integrative and non-integrative reprogramming factor delivery methods and that, depending on the starting population, non-integrative methods result in poorer cell survival, and longer reprogramming kinetics (Gonzalez, page 236, Figure 2; page 237, “Non-integrative approaches” subheading, first paragraph). Gonzalez also teaches the comparative differences between DNA-based, RNA, and protein reprogramming factor delivery methods and describes varying method concerns along with a need for multiple rounds of introduction for RNA and protein methods as opposed to a single transfection for some DNA-based approaches (Gonzalez, page 238, Figure 3). Gonzalez goes on to teach that the RNA-based delivery method only required 17 days to complete reprogramming of neonatal fibroblasts into iPSCs whereas a protein-based delivery method took 6 weeks to accomplish the same reprogramming of the same cell type (Gonzalez, pages 239-240, “RNA delivery” subheading and “Protein delivery” subheading). Thus, a skilled artisan would recognize that the prior art at the time of filing provides evidence of unpredictability with respect to methods of generating iPSCs by introducing any inducing factor in any form (integrative, non-integrative, DNA, RNA, protein) to a suspension of any cell type from any organism in any liquid for any length of time.
	Therefore, in view of the unpredictability evidenced by the prior art at the time of filing with respect to the varying requirements between different methods to produce iPSCs depending on the starting cell type, the reprogramming cocktail, the culture conditions required to reprogram any specific cell type, and the method of reprogramming factor delivery, the lack of specific guidance in the specification for which cell type from which organism can be used under which culture conditions to practice the invention, the lack of specific guidance in the specification and claims for what structures and materials comprise the suspension liquid and inducing factor feeding components of the apparatus, what materials and components comprise the trap and what pore size is required for the mesh to trap a target cell, the lack of specific guidance in the specification for which form of which inducing factors results in iPSC generation from starting cells, the limitation of the working examples to a single flow cytometry plot displaying blood separation with no supporting data for actual iPSC generation, and the breadth of the claims, it would require undue experimentation to make and use the breadth of the instant claims.

Written Description
Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 broadly reads on a method of making iPSCs from any starting cell suspension (any liquid of any viscosity (thin, chunky, viscous) containing a cell: tissue homogenates, colony suspension, blood, saliva, seawater) containing any type of target cell from any organism (eukaryotic, prokaryotic, archaea, mammalian, insect, non-pluripotent, pluripotent) by introducing any form of any inducing factor in any media to the suspension for any length of time and introducing the inducing factor into the target cell by any means. The instant claims 2-12 do not provide any further structural elements to the method to claim a specific target cell, a specific inducing factor in a specific form in a specific media, or introduced to a cell for a specific length of time to produce an iPSC and, therefore, encompass a very large genus of iPSC production methods that possess different inducing factors in different forms (integrative, non-integrative, DNA, RNA, protein) and in different culture media introduced to any cell type from any organism for any length of time. Dependent claim 11 does limit a suspension liquid to blood or a preservative solution but continues to read broadly on a genus encompassing all other aspects described above. Independent claim 13 broadly reads on an apparatus for establishment of an iPSC comprising, “a suspension liquid feeder…a trap…an inducing factor feeder…and an establisher,” wherein the suspension liquid feeder is adapted by any structure (needle, pipette, straw, bucket) to feed a suspension liquid to any location, the trap is adapted by any structure ((coffee filter, membrane, cell strainer) contained in (a plastic box, glass beaker, metal sphere) to trap any target cell of any size, the inducing factor feeder is adapted by any structure (needle, pipette, straw, cup) to feed any inducing factor to the trap, and the establisher is adapted by any structure to establish an iPSC by introducing any inducing factor into any cell type from any organism by any means. Dependent claim 14 specifies that the trap comprises a mesh to catch the target cell but fails to specify the size of the openings in the mesh that allow it to catch the target cell and, thus, continues to read broadly on a trap adapted to trap any cell type from any organism (Mycoplasma Galliceptum (0.0001mm), human T cell (0.001mm), E. coli cell (0.0002mm)). Dependent claim 15 specifies a first mesh and a second mesh within the trap but fails to specify the size of the openings that allow each mesh to catch particles larger than the target cell and the target cell respectively and, thus, continues to read broadly on a trap adapted to trap any cell type from any organism. Dependent claims 16-19 specify how the components are connected via flow channels, in what order they are in, the combination of the trap and establisher in one compartment, and a controller but fail to specify the size of the openings that allow the mesh to catch the target cell and, thus, continue to read broadly on a trap adapted to trap any cell type from any organism. Further, dependent claim 19 describes a controller configured to control the trap but fails to specify what the controller is (person, computer, microprocessor), how the controller is connected to the other elements of the apparatus or how the controller controls the trap.
The specification does not provide sufficient written description for the genus of methods of producing an iPSC encompassed by instant claims 1-12 or for the genus of apparatuses with meshes of any size and controllers connected anywhere controlling the trap in any way encompassed by instant claims 13-19. The specification, in a preferred embodiment, provides that the apparatus includes a suspension liquid feeder, an inducing factor feeder, a trap, an establisher, a wash liquid feeder, a waste liquid feeder, a cultivator, and a culture medium feeder connected by flow channels, wherein flow through the flow channels is directed by valves that are present between each element (FIG. 1). The specification broadly describes the inducing factors, including factors of Oct family genes, Klf family genes, and Myc family genes, “as concrete examples,” and describes that the inducing factors are contained in a culture medium (specification, page 5, lines 15-27). However, the specification fails to disclose a representative number of species that would convey to a person having ordinary skill in the art that the inventor had possession of the genus of methods to produce an iPSC with the use of the apparatus. The most detail provided in the specification describes blood or a preservative solution as the starting suspension liquid that is fed to the trap after valve switching (FIG. 2, FIG. 3). The disclosure provides that the suspension liquid feeder is, “constituted by, for example, an injector including a cylinder and a piston,” (Specification, page 5, lines 6-14) but fails to provide a distinct definition of the feeder and, thus, fails to describe species representative of the entire genus of suspension liquid feeders claimed (needle, pipette, straw, cup?). Further, the specification fails to disclose species representative of the entire genus of traps claimed ( does it encompass coffee filter, membrane, cell strainer contained in a plastic box, glass beaker, or metal sphere?)) and fails to disclose any pore size sufficient to trap any size of cell. The specification does disclose that there can be one or two meshes in the trap but fails to disclose how trapped cells are removed from the trap to reach the establisher or, where the establisher and the trap are the same, how the cells are removed from the trap/establisher to reach the cultivator. Valves are then switched again and wash liquid is fed through the trap to the waste container (FIG. 2, FIG. 4). Similar to the suspension liquid feeder, the specification fails to describe species representative of the entire genus of wash liquid feeders claimed (needle, pipette, straw, cup). Instant claim 7 claims, “repeatedly suctioning and discharging the wash liquid,” however, the specification fails to disclose how this is accomplished in the trap or trap/establisher as described. In both disclosed mesh embodiments, suctioning wash buffer would seem to remove the target cells from the mesh and there is no description in the specification that discloses how the wash liquid is suctioned and discharged from any embodiment of the trap and, thus, no adequate description of a species representative of the entire genus claimed in instant claim 7. Valve switching again occurs and the inducing factor-containing culture medium is fed in the opposite direction through the trap to feed the target cells into the establisher (FIG. 2, Fig. 5). The specification discloses the inducing factor feeder is, “constituted by, for example, an injector including a cylinder and a piston,” (Specification, page 6, lines 1-9) but fails to provide a distinct definition of the feeder and, thus, fails to describe species representative of the entire genus of inducing factor feeders claimed (needle, pipette, straw, cup). Valve switching again occurs and the iPSCs are fed from the establisher to the cultivator (FIG. 2, FIG. 6). The specification discloses that the cultivator, “may be a well plate, a flask, a dish, a bag, or any container that can be used to cultivate iPS cells,” but fails to define a cultivator as such and, thus, fails to adequately describe species representative of the entire genus of cultivators claimed. Further, claim 19 recites, “a controller configured to control the trap,” and the specification discloses, “the controller applies electric energy, magnetic energy, and/or optical energy… so that the trap…catches the target cells.” Nowhere in the disclosure is there an adequate description of what the controller is, where the controller is connected to the apparatus and how the controller controls the trap via electric, magnetic, and/or optical energy.
At the time of filing, it was known that methods for the generation of iPSCs are slow and inefficient and vary in efficiency from one another depending on the starting cell type, the reprogramming cocktail, the culture conditions, and the method of reprogramming factor delivery (González, F., Boué, S., & Belmonte, J. C. I. (2011). Methods for making induced pluripotent stem cells: reprogramming a la carte. Nature Reviews Genetics, 12(4), 231-242.) (hereafter referred to as the Gonzalez reference). Gonzalez teaches that reprogramming requires the delivery of certain factors into a specific cell type for a period of time which varies depending on cell type, species, and delivery method (Gonzalez, page 232, “The donor cell type” subheading, first paragraph). Gonzalez goes on to teach that 8-12 days are required to reprogram mouse embryonic fibroblasts, whereas the same process takes 20-25 days for human foreskin fibroblasts (Gonzalez, page 232, “The donor cell type” subheading, first paragraph). Further, Gonzalez teaches that human primary keratinocytes transduced with Oct4, SOX2, Klf3/4, and c-Myc (OSKM) reprogram 100 times more efficiently and twofold faster than human fibroblasts under the same conditions (Gonzalez, page 232, “The donor cell type” subheading, first paragraph). Gonzalez also teaches that endogenous levels of reprogramming factors differ between cell types which further complicates reprogramming factor requirements between cell types as evidenced by the lack of a need for SOX2 when reprogramming neural progenitor cells (Gonzalez, page 232, “The donor cell type” subheading, second paragraph). Gonzalez also teaches that the differentiation status of a starting cell type further complicates reprogramming method efficiency as evidenced by the increased efficiency of reprogramming hematopoietic stem cells as opposed to terminally differentiated B and T cells (Gonzalez, page 232, “The donor cell type” subheading, third paragraph). Gonzalez also teaches the importance of reprogramming factor selection in an iPSC generation method as evidenced by the findings that (1) mouse B cells transduced with OSKM and NANOG produce iPSCs twice as fast as when transduced with OSKM alone, (2) when SALL4 is co-expressed with OSK in human fibroblasts they result in ten times more iPSC colonies than when OSK are expressed alone, and (3) co-expression of telomerase reverse transcriptase (TERT) and SV40 large T antigen (SV40LT) alongside OSKM increases the appearance of iPSCs (Gonzalez, page 233, “The reprogramming cocktail” subheading, first and second paragraphs). Gonzalez also teaches that the culture conditions that effectively result in iPSCs vary by cell type as evidenced by the increased efficiency of iPSC generation in hypoxic conditions, the use of conditioned medium to replace the need for c-Myc, and the use of serum-free medium to obtain iPSCs at an earlier time point (Gonzalez, page 234, “The culture conditions” subheading, first paragraph). Gonzalez also teaches both integrative and non-integrative reprogramming factor delivery methods and that, depending on the starting population, non-integrative methods result in poorer cell survival, and longer reprogramming kinetics (Gonzalez, page 236, Figure 2; page 237, “Non-integrative approaches” subheading, first paragraph). Gonzalez also teaches the comparative differences between DNA-based, RNA, and protein reprogramming factor delivery methods and describes varying method concerns along with a need for multiple rounds of introduction for RNA and protein methods as opposed to a single transfection for some DNA-based approaches (Gonzalez, page 238, Figure 3). Gonzalez goes on to teach that the RNA-based delivery method only required 17 days to complete reprogramming of neonatal fibroblasts into iPSCs whereas a protein-based delivery method took 6 weeks to accomplish the same reprogramming of the same cell type (Gonzalez, pages 239-240, “RNA delivery” subheading and “Protein delivery” subheading). At the time of filing, cell separating apparatuses for separating rare cells from blood via filtration were known in the prior art (CN107884562B) (hereafter referred to as the Hiroshi reference). The Hiroshi reference disclosed an apparatus in figure 5 comprising a flow path (56) for guiding the, “object to be measured,” in the container (52) to the separating part (51), a separating part (51) with a filter, a container (55) for accommodating the recovery liquid, and a discharge flow path (57) for discharging waste liquid discharged from the separation part (51) (Hiroshi, paragraph starting with “Fig. 5 shows…”). The container (55) is disclosed as containing a liquid capable of passing through the discharge flow path (57) in the opposite direction to that which the flow path (56) conveys the, “object to be measured,” to a container (54) for processing the cells in the body to be tested (Hiroshi, paragraph starting with “Fig. 5 shows…”). Hiroshi goes on to disclose the details of the separation part (51) in figure 4 and discloses it as a rare cell capture recovery device with a supply port (41) for supplying a to-be-tested body, cleaning liquid, dyeing liquid and so on to a filter (44) contained in a filter holder (45) (Hiroshi, paragraph starting with “Fig. 4 shows…”). Finally, Hiroshi discloses a rare cell as being a cell other than blood cell components contained in the blood of animals other than humans or humans and selected from the group consisting of cancer cells, circulating tumor cells, vascular endothelial cells, vascular endothelial precursor cells, cancer stem cells, epithelial cells, hematopoietic stem cells, mesenchymal stem cells, fetal cells, stem cells, and combinations thereof and discloses the “to-be-tested body” as a sample of cells that can be blood (Hiroshi, paragraph starting with “The “rare cell”…”; and the last paragraph). None of the embodiments disclosed by Hiroshi allow mixing of the rare cells with an inducing factor or provide for the culturing of the cells isolated by the filter in the disclosed container (54) under any specific oxygenation, temperature, or humidity to produce a different type of cell within the apparatus. Rather, the state of the art indicates the apparatus is for labelling an isolated cell for testing and is not capable of being used for inducing and culturing an isolated cell for production of an iPSC. Thus, a skilled artisan would recognize the prior art at the time of filing teaches that methods of generating iPSCs vary from one another depending on the inducing factor selected, the form of the inducing factor delivered (integrative, non-integrative, DNA, RNA, protein), the cell type used, the species of organism the cell type is from, the relative differentiation status of the starting cell, the culture media used, the relative oxygen levels used during culturing, and the time required for exposure to an inducing factor to accomplish reprogramming of a somatic cell to an iPSC. Further, a skilled artisan would recognize that different cell types have different sizes requiring different mesh openings to be able to size-select target cells from a suspension and would recognize that similar apparatuses available at the time of filing were not capable of being used to mix an isolated cell population with an inducing factor and culture said mixture to produce an iPSC.
The teachings of the instant specification are limited and fail to define claim terms in a manner that would confine the genus of methods and apparatuses claims (as interpreted above) with no mention of mesh opening size, cell type used, inducing factor(s) used, culturing conditions required to produce an iPSC upon inducing factor introduction, or what form of inducing factor used. “The written description requirement for a claimed genus may be satisfied through a sufficient description of a representative number of species,” and further, “a ‘representative number of species’” means that the species which are adequately described are representative of the entire genus.” MPEP 2163, section II. The prior art at the time of filing teaches wide variance in iPSC production methods depending on the inducing factor selected, the form of the inducing factor delivered (integrative, non-integrative, DNA, RNA, protein), the cell type used, the species of organism the cell type is from, the relative differentiation status of the starting cell, the culture media used, the relative oxygen levels used during culturing, and the time required for exposure to an inducing factor to accomplish reprogramming of a somatic cell to an iPSC. Thus, the applicant’s disclosure fails to show that they conceived of and reduced to practice the breadth of the genus of methods and apparatuses claimed because the species described in the instant specification are not representative of the entire genus of methods and apparatuses claimed. Thus, instant claims 1-19 do not meet the requirements for written description under 35 U.S.C. 112(a).

No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN THOMAS TINSLEY whose telephone number is (571)272-8630. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Brendan Tinsley
/B.T.T./Examiner, Art Unit 1633                                                                                                                                                                                                        

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633